Title: To John Adams from John Penn, 17 April 1776
From: Penn, John
To: Adams, John


     
      Dear Sir
      Halifax April 17th. 1776
     
     After a Tedious Journey, (occasion by bad roads and wet weather I arrived here in good health,) as I came through Virginia I found the inhabitants desirous to be Independant from Britain, however they were willing to submit their opinion on the subject to whatever the General Congress should determine. North Carolina by far exceeds them occasioned by the great fatigue trouble and danger the People here have undergone, for some time past; Gentlemen of the first fortunes in this Province have marched as common Soldiers and to encourage and give spirit to the men have footed it the whole time. Lord Cornwallis with seven Regiments are expected to visit us every day, Clinton is now in Cape Fear with Govr. Martin who has about 40 sail of Vessels armed and unarmed waiting his arrival. The Highlanders and Regulators are not to be trusted. Govr. Martin has coaxed a number of Slaves to leave their Masters in the lower parts. Everything base and wicked are practised by him; these things have totally changed the temper and disposition of the Inhabitants that are Friends to liberty. All regard or fondness for the King or the nation of Britain is gone, a total separation is what they want. Independance is the word most used. They ask if it is possible that any Colony after what has passed can wish for a Reconciliation, the Convention have tried to get the opinion the People at large, I am told that in many Counties there were not one dissenting voice.
     Four new Battalions are directed to be raised which will make six in this Province. The officers are now recruiting, as it is absolutely necessary to have the men raised in a short time and this a bad season as many Persons have begun to make a Crop. They have agreed to give 40/ of bounty, we are badly off for Musquets, I fear we shall be obliged to use Rifles, However the People think they can do anything, they are determined to die hard, I never saw men appear to have more spirit and to be more determined. Do Sir attend to the dangers that threaten us and afford this Colony all the assistance you can.
     We are endeavouring to form a Constitution as it is thought necessary to exert all the powers of Government, you may expect it will be a popular one. We have about 200 prisoners here all of them officers. I suspect we must trie to get some of our Sister Colonies to take them as we are obliged to have a strong guard. Please to give my Compliments to your Brother Delegates, also to the Gentlemen of Virga. I had not time to write to them. Colo. Lee and Mr. Wythe would not be displeased at a sight of this. The bearer is waiting and can only ad that I am with great respect, Your mo: obt. Servt.,
     
      John Penn
     
     
      Mr. Long a Gentleman of great merit who has behaved uncommonly well is recommended to Congress to be appointed Quarter Master for this District. It would give great pleasure to here if he is imployed.
     
    